                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
RALPH ABREU,                             :
    Plaintiff,                           :
                                         :     CIVIL ACTION NO. 1:19-CV-20
         v.                              :
                                         :     Judge Sylvia H. Rambo
SUPERINTENDENT                           :
TAMMY FERGUSON, et al.,                  :
    Defendants.                          :
                                       ORDER
         Before the Court for disposition is Magistrate Judge Martin C. Carlson’s

Report and Recommendation (ECF No. 14), which recommends dismissing Plaintiff

Ralph Abreu’s Complaint with prejudice as to Defendants Superintendent Ferguson

and Secretary John Wetzel and striking Abreu’s claim for a specified sum of

unliquidated damages from the Complaint.             Objections to the Report and

Recommendation were due by February 11, 2019, but no such objections have been

filed.

         In considering whether to adopt the Report and Recommendation, the Court

should, as a matter of good practice, “satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b),

advisory committee notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702

F. Supp. 2d 465, 469 (M.D. Pa. 2010) (explaining that judges should review

dispositive legal issues raised by the report for clear error).          Following an
independent review of the record, the Court notes that portions of the Report and

Recommendation are contradictory. In Section II.D, Magistrate Judge Carlson

recommends dismissing Abreu’s Complaint as to Defendants Ferguson and Wetzel

without prejudice to his right to “promptly file an amended complaint setting forth

his individual claims supported by well-pleaded facts that would establish a claim

for supervisory liability under federal civil rights statutes.” (Doc. No. 14 at 13.)

However, as noted above, in Section III, Magistrate Judge Carlson recommends

dismissing the Complaint with prejudice as to Defendants Ferguson and Wetzel with

prejudice.

      The Court recognizes that pro se plaintiffs should be afforded an opportunity

to amend before a complaint is entirely dismissed, see Fletcher-Hardee Corp. v.

Pote Concrete Contractors, 482 F.3d 247, 253 (3d Cir. 2007), unless granting leave

to amend would be futile or result in undue delay, see Alston v. Parker, 363 F.3d

229, 235 (3d Cir. 2004). In light of Abreu’s pro se status, the Court will provide

him an opportunity to amend his Complaint to set forth cognizable supervisory

liability claims against Defendants Ferguson and Wetzel. If Abreu does not file an

amended complaint, the Court will direct service of his Complaint on the remaining

Defendants. Accordingly, IT IS HEREBY ORDERED THAT:

      1.     The Report and Recommendation (ECF No. 14) is ADOPTED IN

PART and REJECTED IN PART, as follows:


                                         2
             a.     The Report and Recommendation is ADOPTED to the extent it
                    recommends dismissing Abreu’s claims against Defendants
                    Ferguson and Wetzel without prejudice to Abreu’s right to file
                    an amended complaint. The Report and Recommendation is also
                    ADOPTED to the extent it recommends striking Abreu’s claim
                    for a specified sum of unliquidated damages from the Complaint;

             b.     The Report and Recommendation is REJECTED to the extent
                    it recommends dismissing Abreu’s claims against Defendants
                    Ferguson and Wetzel with prejudice;

      2.     Within thirty (30) days from the date of this Order, Abreu may file an

amended complaint, consistent with the background of this Order and Magistrate

Judge Carlson’s Report and Recommendation.

      3.     The Court will defer service of the original Complaint on the remaining

Defendants for thirty (30) days. If Abreu elects to file an amended complaint, it will

supersede the original Complaint and must be complete in all respects without

reference to the original Complaint. If Abreu fails to file an amended complaint

within thirty (30) days of the date hereof, the Court will direct service of the original

Complaint on the remaining Defendants.



                                        s/Sylvia H. Rambo
                                        SYLVIA H. RAMBO
                                        United States District Judge

Dated: March 26, 2019




                                           3
